Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Jeffrey Wayne Harper, Appellant                        Appeal from the 276th District Court of
                                                        Marion County, Texas (Tr. Ct. No. F14743).
 No. 06-17-00036-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the assessment of
attorney’s fees for Harper’s court-appointed counsel and to reflect that Harper pled “not guilty” to
the offense. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Jeffrey Wayne Harper, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED SEPTEMBER 18, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk